Jf ourtlj Court of Appeals


                                           January 22. 2014


                                         No. 04-13-00483-CR


                                         David Michael Marlin.
                                               Appellant


                                                      v.



                                          The Stale of Texas,
                                                   Appellee


                                    Trial Court Case No. 2012-59-C2


                                           ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on February 19, 2014. to the following panel:
Chief Justice Stone. Justice AngelinL and Justice Chapa.         All parties will be notified of the
Court's decision in this appeal in accordance with TEX. R. Al'P. P. 48.


       Either party may flic a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. App. P. 39.8. Such a motion should be tiled within ten (10)
days from the date of this order.


       It is so ORDERED on January 22. 2014.



                                                                Catherine Stone, Chief Justice


       IN WITNESS WHEREC                       .                  .         fixed the seal o/the
court on (his January 22, 2014.




                                                                                Clerk